UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 1, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 1-11056 ADVANCED PHOTONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0325826 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2925 Boardwalk, Ann Arbor, Michigan 48104 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (734) 864-5600 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days: YES þNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES þNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO þ As of August 10, 2011, there were 30,748,524 shares of ClassA Common Stock, $.001 par value, outstanding. 2 Advanced Photonix, Inc. Form 10-Q For the Quarter Ended July 1, 2011 Table of Contents Page PART I FINANCIAL INFORMATION Item1. Financial Statements Condensed Consolidated Balance Sheets at July 1, 2011 and March 31, 2011 4 Condensed Consolidated Statements of Operations for the three-month periods ended July 1, 2011 and July 2, 2010 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three-month periods ended July 1, 2011 and July 2, 2010 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 27 Item4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 3. Defaults Upon Senior Securities 28 Item 5. Other Information 28 Item6. Exhibits and Reports on Form 8-K 29-34 Exhibit 31.1 Section 302 Certification of Chief Executive Officer Exhibit 31.2 Section 302 Certification of Chief Financial Officer Exhibit 32.1 Section 906 Certification of Chief Executive Officer Exhibit 32.2 Section 906 Certification of Chief Financial Officer 3 PART I FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Advanced Photonix, Inc. Condensed Consolidated Balance Sheets July 1, 2011 (Unaudited) March 31, 2011 ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable, net Inventories Prepaid expenses and other current assets Total current assets Equipment and leasehold improvements, net Goodwill Intangibles and patents, net Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued compensation Accrued interest Accrued warrant liability Other accrued expenses Current portion of long-term debt - related parties Current portion of long-term debt - bank term loan Current portion of long-term debt - bank line of credit Current portion of long-term debt – MEDC/MSF Total current liabilities Long-term debt, less current portion – related parties Long-term debt, less current portion – MEDC/MSF Long-term portion of warrant liability Total liabilities Commitments and contingencies Shareholders' equity: Class A Common Stock, $.001 par value, 100,000,000 authorized; July 1, 2011 – 30,744,924 shares issued and outstanding, March 31, 2011 – 30,679,046 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total shareholders' equity Total Liabilities and Shareholders’ Equity $ $ See notes to condensed consolidated financial statements. 4 Advanced Photonix, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended July 1, 2011 July 2, 2010 Sales, net $ $ Cost of products sold Gross profit Operating expenses: Research, development andengineering Sales and marketing General and administrative Amortization expense Total operating expenses Loss from operations ) ) Other income (expense): Interest income Interest expense ) ) Interest expense, related parties ) ) Change in fair value of warrant liability Other income/(expense) ) Net income(loss) $ $ ) Basicincome (loss) per share $ $ ) Diluted income (loss) per share $ $ ) Weighted average common shares outstanding Basic Diluted See notes to condensed consolidated financial statements. 5 Advanced Photonix, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended July 1, 2011 July 2, 2010 Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash provided by operating activities Depreciation Amortization Stock based compensation expense Change in fair value of warrant liability ) ) Changes in operating assets and liabilities: Accounts receivable – net ) ) Inventories ) ) Prepaid expenses and other assets ) Accounts payable and accrued expenses ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Capital expenditures ) ) Patent expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Payments on bank term loan ) ) Payments on MEDC/MSF term loan ) Payments on related parties debt ) Proceeds from exercise of restricted shares Proceeds from exercise of stock options Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: July 1, 2011 July 2, 2010 Cash paid for income taxes $ $ Cash paid for interest $ $ Non-cash financing activities: Conversion of accrued MEDC loan interest to common stock $ $ See notes to condensed consolidated financial statements. 6 Advanced Photonix, Inc. Notes to Condensed Consolidated Financial Statements July 1, 2011 Note 1.Basis of Presentation Business Description General– Advanced Photonix, Inc. ® (the Company, we or API), was incorporated under the laws of the State of Delaware in June 1988.The Company is engaged in the development and manufacture of optoelectronic devices and value-added sub-systems and systems. The Company serves a variety of global Original Equipment Manufacturers (OEMs), in a variety of industries.The Company supports the customers from the initial concept and design phase of the product, through testing to full-scale production.The Company has two manufacturing facilities located in Camarillo, California and Ann Arbor, Michigan. The accompanying unaudited condensed consolidated financial statements include the accounts of the Company and the Company’s wholly owned subsidiaries, Silicon Sensors Inc. (“SSI”) and Picometrix, LLC (“Picometrix”). The unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and pursuant to the rules and regulations of the Securities and Exchange Commission.All material inter-company accounts and transactions have been eliminated in consolidation. Certain information and footnote disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations.In the opinion of management, all adjustments, consisting of normal and recurring adjustments, necessary for a fair presentation of the financial position and the results of operations for the periods presented have been included.Operating results for the three-month period ended July 1, 2011 are not necessarily indicative of the results that may be expected for the balance of the fiscal year ending March 31, 2012. These unaudited condensed consolidated financial statements should be read in conjunction with Management’s Discussion and Analysis and the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended March 31, 2011, filed with the U.S. Securities and Exchange Commission (“SEC”) on June 29, 2011. Note 2.Recent Pronouncements and Accounting Changes There were no new Accounting Pronouncements that impacted the Company during Q1 2012. Note 3.Share-Based Compensation The Company has three stock equity plans:The 1997 Employee Stock Option Plan, the 2000 Stock Option Plan and the 2007 Equity Incentive Plan.As of July 1, 2011, under these plans, there were 7,200,000 shares authorized for issuance, with 931,051 shares remaining available for future grant. Non-director options typically vest at the rate of 25% per year over four years and are exercisable up to ten years from the date of issuance.Under these plans, the option exercise price equals the stock’s market price on the date of grant.Options and restricted stock awards may be granted to employees, officers, directors and consultants. Under the 2007 Equity Incentive Plan, restricted stock awards typically vest within one year. 7 Restricted shares are granted with a per share or unit purchase price at 100% of fair market value on the date of grant. The shares of restricted stock vest after either three, six or twelve months, and are not transferable for one year after the grant date. Stock-based compensation expense will be recognized over the expected vesting period of the stock options and restricted stock. The following table summarizes information regarding options outstanding and options exercisable at July 2, 2010 and July 1, 2011 and the changes during the periods then ended: Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance of March 31, 2010 $ $ Granted $ Exercised Expired ) $ Balance of July 2, 2010 $ $ Vested & expected to Vest, July 2, 2010 $ Number of Options Outstanding (000’s) Weighted Average Exercise Price per Share Number of Shares Exercisable (000’s) Weighted Average Exercise Price per Share Balance of March 31, 2011 $ $ Granted $ Exercised ) $ Expired ) $ Balance of July 1, 2011 $ $ Vested & expected to Vest, July 1, 2011 $ Information regarding stock options outstanding as of July 1, 2011 is as follows: Options Outstanding Price Range Shares (in 000s) Weighted Average Exercise Price Weighted Average Remaining Life $0.44 - $1.25 $ $1.50 - $2.50 $ $2.56 - $5.34 $ Options Exercisable Price Range Shares (in 000s) Weighted Average Exercise Price Weighted Average Remaining Life $0.44 - $1.25 $ $1.50 - $2.50 $ $2.56 - $5.34 $ The intrinsic value of options exercised during the three months ended July 1, 2011 was $15,718 and approximately zero during the three months ended July 2, 2010, since no options were exercised. 8 During fiscal 2011 and fiscal 2012, restricted shares were issued to certain individuals.The restricted share transactions are summarized below: Shares(000’s) Weighted Average Grant Date Fair Value Unvested, March 31, 2010 25 $ Granted 70 $ Vested ) $ Expired Unvested, July 2, 2010 70 $ Shares(000’s) Weighted Average Grant Date Fair Value Unvested, March 31, 2011 70 $ Granted 55 $ Vested ) $ Expired Unvested, July 1, 2011 55 $ The Company estimates the fair value of stock-based awards utilizing the Black-Scholes pricing model for stock options and using the intrinsic value for restricted stock. The fair value of the awards is amortized as compensation expense on a straight-line basis over the requisite service period of the award, which is generally the vesting period. The Black-Scholes fair value calculations involve significant judgments, assumptions, estimates and complexities that impact the amount of compensation expense to be recorded in current and future periods. The factors include: ● The time period that stock-based awards are expected to remain outstanding has been determined based on the average of the original award period and the remaining vesting period in accordance with the SEC’s short-cut approach pursuant to SABNo.107, “Disclosure About Fair Value of Financial Statements”. The expected term assumption for awards issued during the three month periods ended July 1, 2011 and July 2, 2010 was 6.3years. As additional evidence develops from the employee’s stock trading history, the expected term assumption will be refined to capture the relevant trends. ● The future volatility of the Company’s stock has been estimated based on the weekly stock price from the acquisition date of Picometrix LLC (May 2, 2005) to the date of the latest stock grant. The expected volatility assumption for awards issued during the three month periods ending July 1, 2011 and July 2, 2010 averaged 67% and 68%, respectively. As additional evidence develops, the future volatility estimate will be refined to capture the relevant trends. ● A dividend yield of zero has been assumed for awards issued during the three month periods ended July 1, 2011 and July 2, 2010, based on the Company’s actual past experience and the fact that Company does not anticipate paying a dividend on its shares in the near future. ● The Company has based its risk-free interest rate assumption for awards issued during the three month periods ended July 1, 2011 and July 2, 2010 on the implied yield available on U.S.Treasury issues with an equivalent expected term, which averaged 1.7% and 2.2% during the respective periods. ● The forfeiture rate, for awards issued during the three month periods ended July 1, 2011 and July 2, 2010, were approximately 18.4% and 20.0%, respectively, and was based on the Company’s actual historical forfeiture trend. 9 The Company’s stock-based compensation expense is classified in the table below: Three months ended July 1, 2011 July 2, 2010 Cost of Products Sold $ $ Research and Development expense General and Administrative expense Sales and Marketing expense Total Stock Based Compensation $ $ At July 1, 2011, the total stock-based compensation expense related to unvested stock options and restricted shares granted to employees under the Company’s stock option plans but not yet recognized was approximately $390,000. This expense will be amortized on a straight-line basis over a weighted-average period of approximately 0.6 years and will be adjusted for subsequent changes in estimatedforfeitures. Note 4.Credit Risk Pervasiveness of Estimates and Risk - The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Financial instruments, which potentially subject the Company to concentrations of credit risk, consist principally of cash equivalents and trade accounts receivable. Cash and cash equivalents are maintained at financial institutions and, at times, balances may exceed federally insured limits.We have never experienced any losses related to these balances.All of the Company’s non-interest bearing cash balances were fully insured at July 1, 2011 due to a temporary federal program in effect from December 31, 2010 through December 31, 2012.Under the program, there is no limit to the amount of insurance for eligible accounts.Beginning 2013, insurance coverage will revert to $250,000 per depositor at each financial institution, and our non-interest bearing cash balances may again exceed federally insured limits. Accounts receivable are unsecured and the Company is at risk to the extent such amounts become uncollectible.The Company performs periodic credit evaluations of its customers’ financial condition and generally does not require collateral. Any unanticipated change in the customers’ credit worthiness or other matters affecting the collectability of amounts due from such customers could have a material effect on the results of operations in the period in which such changes or events occur. As of July 1, 2011, one customer individually comprised 10% or more of accounts receivable (32.8% of total accounts receivable).As of March 31, 2011, two customers individually comprised 10% or more of accounts receivable (combining for 42.1% of total accounts receivable).The allowance for doubtful account balance was $47,000 on July 1, 2011 and on March 31, 2011. Note 5.Detail of Certain Asset Accounts Cash and Cash Equivalents - The Company considers all highly liquid investments, with an original maturity of three months or less when purchased, to be cash equivalents. 10 Compensating Cash Balance - The Company’s credit facility with The PrivateBank and Trust Company has a minimum compensating balance requirement of $500,000.This amount has been separately disclosed on the accompanying balance sheets as restricted cash, and has been classified as a current asset to match the classification of the related credit facility. Inventories - Inventories, which include material, labor and manufacturing overhead, are stated at the lower of cost (on a first in, first out method) or market. Inventories consist of the following at July 1, 2011 and March 31, 2011: July 1, 2011 March 31, 2011 Raw material $ $ Work-in-process Finished products Inventories, net $ $ Slow moving and obsolete inventories are reviewed throughout the year to assess whether a cost adjustment is required. Our review of slow moving and obsolete inventory begins with a listing of all inventory items which have not moved regularly within the past 12 months.In addition, any residual inventory, which is customer specific and remaining on hand at the time of contract completion, is included in the list. The complete list of slow moving and obsolete inventory is then reviewed by the production, engineering and/or purchasing departments to identify items that can be utilized in the near future. These items are then excluded from the analysis and the remaining amount of slow-moving and obsolete inventory is then further assessed and a write down is recorded when warranted. Additionally, non-cancelable open purchase orders for parts we are obligated to purchase where demand has been reduced may also be written down. Impairments for open purchase orders where the market price is lower than the purchase order price are also recorded. The impairments established for excess, slow moving, and obsolete inventory create a new cost basis for those items.The cost basis of these parts is not subsequently increased if the circumstances which led to the impairment change in the future.If a product that had previously been impaired is subsequently sold, the amount of reduced cost basis is reflected as cost of goods sold. Intangible Assets - Intangible assets that have definite lives consist of the following (in thousands): Weighted Average Lives in Years July 1, 2011 Amortization Method Carrying Value Accumulated Amortization Intangibles Net Customer list 15 Straight Line $ $ $ Trademarks 15 Cash Flow Technology 10 Cash Flow Patents pending Patents 10 Straight Line Total Intangibles $ $ $ Weighted Average Lives in Years March 31, 2011 Amortization Method Carrying Value Accumulated Amortization Intangibles Net Customer list 15 Straight Line $ $ $ Trademarks 15 Cash Flow Technology 10 Cash Flow Patents pending Patents 10 Straight Line Total Intangibles $ $ $ 11 Amortization expense for the three-month periods ended July 1, 2011 and July 2, 2010 was approximately $342,000 and $406,000, respectively.The current patents held by the Company have remaining useful lives ranging from 1 year to 17 years. The cash flow method of amortization is based upon management’s estimate of how the intangible asset contributes to our cash flows and best represents the pattern of how the economic benefits of the intangible asset will be consumed or used up.Such amortization is initially derived from the estimated undiscounted cash flows that were used in determining the original fair value of the intangible asset at the acquisition date and is monitored for significant changes in subsequent periods. Assuming no impairment to the intangible value, future amortization expense for intangible assets and patents are as follows (in thousands): Intangible Assets and Patents Remainder of 2012 $ 2017 & after Total $ a)
